Exhibit 10.10

 

TERMINATION OF EQUIPMENT LEASE

AND BILL OF SALE

 

THIS TERMINATION OF EQUIPMENT LEASE AND BILL OF SALE (this “Agreement”) is made
and entered into as of October 5, 2009 by and between Granite City Food &
Brewery, Ltd., a Minnesota corporation (“Lessee”) and DHW Leasing, L.L.C., a
South Dakota limited liability company (“Lessor”).

 

RECITALS:

 

A.                                   Lessor and Lessee are currently parties to
a written Master Equipment Finance Lease dated September 19, 2006 and an
Equipment Lease Commitment dated December 6, 2007 (collectively, the “Master
Lease”) and sixteen (16) separate leases identified on the attached Exhibit A
(each, a “Lease”), relating to the lease of certain furniture, fixtures,
machinery, equipment and other personal property as described in Exhibit A to
each Lease (the “Equipment”).

 

B.                                     Lessor and Lessee have entered into a
Debt Conversion Agreement and Lessor has agreed in connection therewith to
(i) terminate the Master Lease and each Lease effective on the date hereof (the
“Termination Date”) subject to the terms and conditions of this Agreement, and
(ii) convey the Equipment to Lessee.

 

NOW, THEREFORE, in consideration of the above recitals that by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lessor and Lessee agree as follows:

 

1.                                       Termination.  The Master Lease and the
Leases shall automatically terminate, subject to the agreements,
representations, warranties and indemnities contained in this Agreement,
effective on the Termination Date, without further notice or action.

 

2.                                       Release of Liens.  The parties
acknowledge that all security interests previously filed against the Equipment
have been released.  If any of the security interests against the Equipment are
not released or are reinstated in the future without the consent of Lessee,
Lessor agrees to cause such security interests to be released and hereby grants
to Lessee the authority to terminate any financing statement filed against the
Equipment in favor of Lessor.

 

3.                                       Release of Lessor.  Effective as of the
Termination Date, but subject to the agreements, representations, warranties and
indemnities contained in this Agreement, which agreements, representations,
warranties and indemnities shall survive the termination of the Master Lease and
the Leases, Lessee forever releases and discharges Lessor from any and all
claims, demands or causes of action whatsoever against Lessor or its successors
and assigns arising out of or in connection with the Equipment, the Master Lease
or the Leases, and forever releases and discharges Lessor from any obligations
to be observed or performed by Lessor under the Master Lease and the Leases. 
Notwithstanding such release, Lessor shall indemnify Lessee against, and hold
Lessee, its officers, agents, employees, directors and shareholders harmless
from, any and all claims, actions, suits,

 

1

--------------------------------------------------------------------------------


 

 

proceedings, costs, demands, damages and liabilities of whatever nature, and all
costs and expenses, including Lessee’s reasonable attorneys’ fees and expenses
(collectively “Claims”), relating to or in any way arising out of its breach of
this agreement or any claims against the Equipment made by any party, whether
now existing or hereafter arising out of events or omissions occurring on or
before the Termination Date, other than Claims caused by the acts or omissions
of Lessee; provided, however, that such indemnification obligation shall not
apply to Claims arising out of or resulting from the operation of the Equipment.

 

4.                                       Release of Lessee.  Effective as of the
Termination Date, and subject to the agreements, representations, warranties and
indemnities contained in this Agreement, which agreements, representations,
warranties and indemnities shall survive the termination of the Master Lease and
the Leases, Lessor forever releases and discharges Lessee from any and all
claims, demands or causes of action whatsoever against Lessee or its successors
and assigns arising out of or in connection with the Equipment, the Master Lease
or the Leases and forever releases and discharges Lessee from any obligations to
be observed or performed by Lessee under the Master Lease and the Leases.

 

5.                                       Conveyance.  Lessor hereby sells,
transfers and assigns to Lessee, all right, title and interest in and to the
Equipment.

 

6.                                       Representations and Warranties.  Lessor
represents and warrants that (a) Lessor is the owner of the Equipment;
(b) Lessor has the right to enter into and perform under this Agreement and to
sell and convey the Equipment; (c) Lessor has not done or suffered anything to
encumber the Equipment; and (d) the Equipment is free from all claims of
parties.  In addition, Lessor agrees to warrant and defend the sale, transfer
and assignment of the Equipment to Lessee against any and all persons or
entities who claim title to or an interest in the Equipment.  The Equipment is
being conveyed on an “as is, where is” basis.

 

7.                                       Further Assurances.  If Lessee
requests, Lessor shall sign, deliver and cause to be filed or recorded as Lessee
shall direct any further instruments, statements, certificates and other
documents as Lessee reasonably may consider necessary or desirable in order to
convey the Equipment free of all liens and claims.  Lessor further agrees to pay
to Lessee, upon demand, all reasonable costs and expenses incurred by Lessee in
connection with the preparation, execution, recording, filing and refiling of
any such documents, including reasonable attorneys’ fees.

 

8.                                       Authority.  Each signatory of this
Agreement represents hereby that he or she has the authority to execute and
deliver the same on behalf of the party hereto for which such signatory is
acting. This Agreement shall be binding upon and inure to the benefit of Lessor
and Lessee and their respective successors, assigns and related entities.

 

9.                                       Miscellaneous.  The parties are also
subject to the following miscellaneous provisions: (a) this Agreement is
governed by and shall be construed in accordance with the laws of the state of
Minnesota; (b) captions used in this Agreement are for convenience only and are
not a part of the agreement; (c) time is of the essence; (d) if any provision of
this

 

2

--------------------------------------------------------------------------------


 

Agreement is invalid or unenforceable to any extent, the remainder of this
Agreement shall continue in effect and be enforceable to the fullest extent
permitted by law; (e) this Agreement contains the entire agreement of the
Parties hereto with respect to the Master Lease, the Leases and the Equipment;
(f) this Agreement may be modified only by a writing executed and delivered by
both Parties; and (g) nothing contained in this Agreement shall be deemed or
construed to create a partnership or joint venture of or between Lessor and
Lessee.

 

10.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, all of which together shall constitute
one and the same instrument, and any party or signatory hereto may execute this
Agreement by signing any such counterpart.  Delivery of a facsimile or digital
copy (pdf) of an executed copy of this Agreement shall be effective to bind the
executing party.  Each party so executing this Agreement shall promptly deliver
an original executed counterpart to the other signatories.

 

11.                                 WITH RESPECT TO ANY ACTION OR PROCEEDING
ARISING IN CONNECTION WITH THIS AGREEMENT, EACH PARTY HERETO (I) WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY SUCH ACTION, (II) CONSENTS TO ANY SUCH ACTION
BEING VENUED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING IN
MINNEAPOLIS OR ST. PAUL, MINNESOTA AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH
FORUMS IS NOT CONVENIENT.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Agreement on the day
and year first above written.

 

 

 

LESSOR:

 

 

 

DHW LEASING, L.L.C.

 

 

 

By:

/s/ Donald A. Dunham, Jr.

 

Name:

Donald A. Dunham, Jr.

 

Title:

Managing Member

 

 

 

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF HENNEPIN

)

 

 

On this 5th day of October 2009, before me the undersigned, a Notary Public in
and for said state, personally appeared Donald A. Dunham, Jr., personally known
to me, or proved to me on the basis of satisfactory evidence, to be the person
who executed the within instrument as the Managing Member of DHW Leasing,
L.L.C., a South Dakota limited liability company, and executed the within
instrument on behalf of such company.

 

 

/s/ Karen R. Nies

 

Notary Public

 

4

--------------------------------------------------------------------------------


 

 

LESSEE:

 

 

 

GRANITE CITY FOOD & BREWERY, LTD.

 

 

 

By:

/s/ Steven J. Wagenheim

 

Name:

Steven J. Wagenheim

 

Title:

President and Chief Executive Officer

 

 

 

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF HENNEPIN

)

 

 

On this 5th day of October 2009, before me the undersigned, a Notary Public in
and for said state, personally appeared Steven J. Wagenheim, personally known to
me, or proved to me on the basis of satisfactory evidence, to be the person who
executed the within instrument as the President and Chief Executive Officer of
Granite City Food & Brewery, Ltd., a Minnesota corporation, and executed the
within instrument on behalf of such corporation.

 

 

/s/ Karen R. Nies

 

Notary Public

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

List of Leases

 

 

Description of Schedule (Location)

 

 

1.

Interim Schedule A (Lease No. 2008-GW06) (Zona Rosa)

 

 

2.

Final Schedule A (Lease No. 2008-GW01) (Roseville)

 

 

3.

Schedule A (Lease No. 2008-DB01) (South Bend)

 

 

4.

Schedule A (Lease No. 2009-GW10) (Sioux Falls)

 

 

5.

Schedule A (Lease No. 2008-CT04) (Maumee)

 

 

6.

Schedule A (Lease No. 2008-GW07) (Wichita)

 

 

7.

Interim Schedule A (Lease No. 2007-GW03) (Wichita West)

 

 

8.

Schedule A (Lease No. 2007-CT02) (Rockford)

 

 

9.

CORRECTED Schedule A (Lease 2007-CT01) (Creve Couer)

 

 

10.

Schedule A (Lease No. 2008-GW9) (Maple Grove and Eagan)

 

 

11.

Schedule A (Lease No. 2007-CT03) (Ft. Wayne)

 

 

12.

Interim Schedule A (Lease No. 2008-GW05) (Legends)

 

 

13.

Schedule A (Lease No. 2008-GW06) (Lincoln)

 

 

14.

Schedule A (Lease No. 2008-DB02) (Madison)

 

 

15.

Final Schedule A (Lease No. 2008-GW02) (Omaha)

 

 

16.

Final Schedule A (Lease No. 2009-GW04) (Carmel)

 

--------------------------------------------------------------------------------